In an action to recover damages for alleged libels committed by the defendant in causing and procuring in an unofficial and private capacity the printing of judicial opinions rendered by him, order denying motion to dismiss the complaint reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. The publication of the opinions was in the exercise of a judicial function and they are absolutely privileged. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.